The opinion of the court was delivered by
Williams, Ch. J.
The county court have adjudged Slason trustee, and, unless it appears from the disclosure, or from facts found by the county court, that some erroneous decision of a question of law has been made, the judgment of the county court must be affirmed.
From the disclosure it appears that Slason executed a negotiable promissory note, payable to Hurlburt, or order, for $690.12; no question is made as to that note; at the time it was given, and when the writ in this case was served, it was not subject to the trustee process. The trustee was held chargeable for the rent due and accruing up to the time Hurlburt and his wife were divorced. This amount was in his hands, and had not been assigned to any person. The request signed by Hurlburt to Slason, to pay his several creditors, named in the disclosure, was not accepted by them. There was no transfer to them, and it does not appear that the trustee ever agreed or promised to pay them. He remained a debtor to Hurlburt, the principal defendant, for that amount, and was rightly adjudged trustee.
The judgment of the county court is affirmed.